STATE OF VERMONT
                                ENVIRONMENTAL COURT

                                                }
       In re: Cote NOV Appeal                   }          Docket No. 273-11-06 Vtec
                                                }

                                Order on Motion to Continue
                                           and
                                     Judgment Order

       This matter concerns Ms. Janet Cote’s appeal of the notice of violation issued to her on
July 11, 2006 by the Town of St. Albans Zoning Administrator. The matter was originally
scheduled for a merits hearing on November 20, 2007, but was rescheduled at Ms. Cote’s request
to begin on December 19, 2007. Just as the rescheduled merits hearing was about to begin, Ms.
Cote filed a handwritten motion for a continuance, alleging an illness that prevented her from
participating in the hearing. Ms. Cote was informed minutes before the hearing that the Court
would address her motion at the very start of the hearing. Ms. Cote then passed a handwritten
note to the Court thanking the judge. Ms. Cote then abruptly left the courthouse and did not
return. She gave no explanation for her departure.
       Ms. Cote did not support her motion with any evidence of her illness, save for refusing to
speak with staff at the courthouse.    Because she offered no evidence, made no argument
supporting her motion, and abruptly disappeared, the Court concluded that her allegations of
sudden illness were not credible and DENIED her motion to continue.
       Ms. Cote had been given both notice of the merits hearing and an opportunity to be heard.
See Alger v. Dep’t of Labor & Indus., 2006 VT 115, ¶ 28 (due process normally satisfied by
notice and opportunity to be heard). Ms. Cote chose not to participate and her motion to
continue was denied. Weighing the relative credibility of Ms. Cote’s representations against the
time and expense that this Court, the Town of St. Albans and the two neighboring property
owners (who are parties to this proceeding and appeared for the trial) have already incurred and
would continue to incur if the merits hearing were delayed further, the Court completed the
merits hearing without Ms. Cote.
       The Town presented testimony and exhibits of Ms. Cote’s alleged zoning violations.
Based upon the evidence presented at the merits hearing, the Court hereby issues its judgment
and decree:
        Based upon the evidence presented, the Court does hereby find that Ms. Janet Cote,
owner of the developed property at the corner of Maquam Shore and Sandy Cove Roads in the
Town of St. Albans did cause (1) more than 100 cubic yards to be placed upon her property; (2)
used a portion of said fill to create earthen berms along a considerable portion of her northern,
southern and western boundaries, which berms disturbed and redirected the natural flow of
surface and storm water on her and neighboring properties; (3) installed a drainage ditch on her
property, causing water and effluent from a nearby failed waste disposal system to be diverted
onto an abutting property; and (4) filled in the northerly roadside ditch along Sandy Cove Road,
thereby disturbing the natural flow of water in said ditch. Ms. Cote’s actions occurred on or
before July 11, 2006; the evidence presented at trial was that such activities continued through
the date of trial.
        Based upon the above, the Court concludes that Ms. Janet Cote has altered her property
in such a way as to cause substantial change in the volume and drainage of surface and storm
waters on her and neighboring properties, thereby necessitating that she receive site plan
approval, pursuant to the Town of St. Albans Zoning Bylaws and Subdivision Regulations § 411.
Ms. Cote has not received the required site plan approval; to this day, she has chosen to not apply
for site plan approval.
        For all these reasons, the Zoning Administrator’s Notice of Violation letter, dated July
11, 2006, is hereby UPHELD. The proceedings before this Court in this Docket are now
concluded.

        Done at Berlin, Vermont this 19th day of December, 2007.


                                             ___________________________________
                                              Thomas S. Durkin, Environmental Judge